*207OPINION.
Tkammeli; :
The question presented is whether the taxpayer is entitled to the deduction of $8,600 which he charged off in 1922 with respect to the $25,600 debt due by the Cahaba Co.
We are not convinced from the evidence that the taxpayer ascertained the debt to be worthless in whole or in part in 1922. The circumstances which were known by the taxpayer in 1922 were known by him in 1921 or in prior years. Practically the same situation had existed since 1913 that existed in 1922, the only change being that the taxpayer turned back to the bondholders certain property that he held in trust for them and himself. His claim was inferior to the claim of the bondholders, but, if the bondholders had been able to realize anything on the property in excess of the amount due them, the taxpayer would have been entitled to have the difference applied on his debt. In any event, this transaction occurred in 1921 and there appears to be nothing that occurred in 1922 to indicate the worthlessness of the debt in that year.

Judgment will be entered for the Commissioner.